                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MALIBU MEDIA, LLC                         :    CIVIL ACTION NO. 4:15-CV-2281
                          Plaintiff       :
                                          :    (Chief Judge Conner)
             v.                           :
                                          :
JOHN DOE subscriber assigned IP           :
Address 71.58.216.197,                    :
                       Defendant          :

AGREED ORDER FOR DISMISSAL WITH PREJUDICE CONDITIONED ON
 COURT RETAINING JURISDICTION TO ENFORCE THE TERMS OF THE
       PARTIES’ CONFIDENTIAL SETTLEMENT AGREEMENT

      This Court, having read the Parties’ Joint Motion for Dismissal with

Prejudice Conditioned on Court Retaining Jurisdiction to Enforce the Terms of the

Parties’ Confidential Settlement Agreement, and being duly advised in the

premises, makes the following determination:

      1.     The Parties agree that this case has been settled and that all issues and

controversies have been resolved to their mutual satisfaction pursuant to a

Confidential Settlement Agreement (the “Agreement”) dated December 17, 2018.

      2.     The parties request the Court to retain jurisdiction to enforce the

terms of the Agreement under the authority of Kokkonen v. Guardian Life Insurance

Co. of America, 511 U.S. 375, 381-82 (1994).
         IT IS THEREFORE ORDERED:

         1.    The parties shall comply with the terms of their Agreement entered

into on December 17, 2018, the terms of which Agreement are incorporated by

reference as if fully set forth herein.

         2.    By consent of the parties, the Court shall retain jurisdiction for the

purpose of enforcing all terms of the Agreement.

         3.    Except as provided for in paragraphs 1 and 2 above, this case is

dismissed, with prejudice, and each party shall bear its own attorney’s fees and

costs.

         4.    The Clerk of Court is directed to make this matter CLOSED.

         IT IS SO ORDERED this 24th day of January, 2019.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
